This is an error proceeding seeking a reversal of a finding of facts and an order based thereon made by the Public Utilities Commission.
The holder of a certificate, authorizing him to operate two freight trucks over a defined route, applied to the commission for an extension of his route and for permission to add four trucks to his present equipment. The commission found that the application was in due form in all respects, and that the applicant had complied with all legal requirements pertaining thereto. Two protests were duly filed, one by the plaintiff in error and one by another common carrier, which is not now prosecuting error.
The time for hearing the application was duly fixed by the commission and a full hearing had upon evidence produced. The commission found, upon consideration of the evidence, that a public necessity existed for the extension of the route in question, and likewise a public necessity existed for the increase *Page 351 
of the equipment of the applicant, but not to the extent prayed for, and, so finding, the route was authorized to be extended as prayed for, and an increase of two trucks, instead of four as prayed for, was granted to the applicant.
The protestants excepted to the finding and order of the commission, and objected and excepted to the introduction of certain evidence offered by the applicant and received by the commission; also objected to the sufficiency of the application, in many respects specified; and contended that the commission was without jurisdiction to grant either the extension of the route or the increase of equipment.
Application was made by plaintiff in error for a rehearing, upon grounds specified, and the rehearing was denied by the commission, whereupon petition in error was filed in this court.
The plaintiff in error assigns eight different grounds, stated in detail, as calling for a reversal of the finding and order of the commission. We have examined these grounds with care, and have read the entire record. The evidence produced completely answers every objection of the plaintiff in error. As this court views the evidence, there was no course open to the commission except to make the finding and order that it did make. The evidence abundantly sustains the extension of the route and the increase in the equipment.
We find no error in the action of the commission, and the finding and order of the commission will be affirmed.
Order affirmed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 352